Citation Nr: 0622427	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-29 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death and, if so, whether service connection is now 
warranted.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to April 
1965.  The appellant is the veteran's surviving spouse.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2004 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The issue of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
was first adjudicated in the June 2004 Statement of the Case 
(SOC).  Appellant indicated her desire to appeal all issues 
listed on the SOC in her August 2004 VA Form 9, which 
constitutes a Notice of Disagreement (NOD) as to the denial 
of DIC benefits under 38 U.S.C.A. § 1318.  The requirement of 
a timely substantive appeal is waived and the Board has 
jurisdiction over the matter.  See Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996).  


FINDINGS OF FACT

1.  An unappealed September 1985 RO rating decision declined 
to reopen appellant's claim for service connection for the 
cause of the veteran's death on the basis that there was no 
evidence to establish that the veteran's death was due to a 
service-connected disability.


2.  Additional evidence submitted since September 1985 on the 
issue of service connection for the cause of the veteran's 
death is not new and material as it does not include 
competent evidence suggesting that the veteran's death was 
due to service-connected manic depressive illness, depressed 
type.  

3.  The veteran left active military service in April 1965.

4.  The veteran died in July 1983.

5.  During the veteran's lifetime, service connection was in 
effect for manic depressive illness, depressed type, rated as 
100 percent disabling effective September 18, 1974.  


CONCLUSIONS OF LAW

1.  The RO's September 1985 decision declining to reopen 
appellant's claim for service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. §§ 3.104(a), 3.160(d), 19.129(a), 19.192 (1985).

2.  New and material evidence has not been received since 
September 1985 to reopen the claim for service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of 
the veteran's death

Appellant seeks to establish service connection for the cause 
of the veteran's death.  She contends that the veteran, who 
was service-connected for a mental disability, was not 
mentally able to determine that he was over extending himself 
in the heat, which caused a heat stroke.  See August 2003 
statement in support of claim.  
In its January 2004 rating decision, the RO appears to have 
reopened the claim, ultimately denying it on the merits.  
Notwithstanding, the Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the Winston-Salem, North Carolina, RO in 
September 1985 declined to reopen appellant's claim for 
service connection for the cause of the veteran's death on 
the basis that there was no evidence that the veteran's death 
was due to a service-connected disability.  The claim had 
previously been denied on the basis that the evidence of 
record failed to show that the veteran's service-connected 
condition substantially contributed to or materially hastened 
his death.  See December 1983 rating decision.  The RO 
notified appellant of the September 1985 decision by letter 
dated October 7, 1985, but appellant did not file a timely 
appeal.  See 38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 
19.129(a) (1983) (a Notice of Disagreement (NOD) shall be 
filed with the agency of original jurisdiction (AOJ) within 
one year from the date that the agency mails notice of the 
determination).  An unappealed determination of the AOJ is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2005).  

Appellant filed a claim to reopen in June 2003, and this 
appeal ensues from the January 2004 rating decision issued by 
the Winston-Salem, North Carolina, RO, which appears to have 
reopened the claim for service connection for the cause of 
the veteran's death and denied it on the merits.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  If the claimant can thereafter 
present new and material evidence, however, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5(a) (2005).  A veteran's death may be service 
connected if the death resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  

In addition to the veteran's service medical records, the 
evidence before the RO in September 1985 included the 
veteran's private and VA medical records, which indicated 
that the veteran had been hospitalized on numerous occasions 
due to his mental disability.  See e.g., Durham VA Hospital 
summaries dated September and November 1974; January 1975 and 
September 1976 discharge summaries from Cherry Hospital.  The 
evidence of record also included the veteran's death 
certificate, which listed the immediate cause of death as 
heat stroke.  The record did not include medical evidence 
establishing that the veteran's death was the result of his 
service-connected mental disability.  

Evidence added to the record since the RO's 1985 decision 
includes medical records from Cherry Hospital and several 
statements in support of the claim, which are considered new.  
The records from Cherry Hospital reflect that the veteran was 
admitted several times during the year 1980 for treatment of 
his mental disability.  The statements reiterate the belief 
that due to his service-connected mental disability, the 
veteran was unable to determine that he was over extending 
himself in the heat, which resulted in his death from heat 
stroke.  Lay assertions of medical status do not constitute 
competent medical evidence, and there must be competent 
medical evidence to the effect that the claim is plausible.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As none of the new 
evidence contains a medical opinion suggesting that the 
veteran's death was the result of his service-connected manic 
depressive illness, depressed type, the previous evidentiary 
defect has not been cured and this evidence cannot be 
considered material to the question at hand.  Therefore, the 
Board finds that appellant has failed to submit new and 
material evidence to reopen the claim for entitlement to 
service connection for the cause of the veteran's death, and 
the claim to reopen must be denied.

II.	Dependency and Indemnity Compensation

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to an eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation for a service-connected disability that was 
rated by VA as totally disabling (100 percent) (1) for a 
continuous period of at least 10 years immediately preceding 
death; or (2) continuously since the veteran's release from 
active duty and for at least five years immediately preceding 
death.  See 38 C.F.R. § 3.22.  

Evidence of record indicates that the veteran served on 
active duty until April 1965.  See DD 214.  He initiated a 
claim in April 1967 and was granted service connection for 
schizophrenic reaction, paranoid type, competent, with a 100 
percent disability evaluation effective March 31, 1967.  See 
June 1967 rating decision.  The disability was subsequently 
re-characterized as manic depressive illness, depressed type, 
and was decreased and increased on a few occasions.  See 
April 1972 and January 1975 rating decisions.  The 100 
percent disability evaluation was reinstated by rating 
decision dated July 1975, effective September 18, 1974.  
Thus, at the time of his death in July 1983, the veteran was 
in receipt of a 100 percent disability evaluation for his 
service-connected mental disability.  The total rating, 
however, had not been in effect for a period of ten or more 
years immediately preceding death or continuously since the 
veteran's release from active duty.  As such, appellant does 
not meet the basic eligibility requirements for entitlement 
to DIC benefits under 38 U.S.C.A. § 1318, and the claim must 
be denied.  

III.	Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the January 2004 rating decision 
from which this appeal originates, appellant was advised of 
the necessary evidence to substantiate her claim for service 
connection for the cause of the veteran's death (including 
the need to submit new and material evidence; specifically 
the need for a medical statement that the veteran's mental 
condition contributed to his heat stroke and subsequent death 
because he was not aware of his conditions at the time); that 
the RO would assist her in obtaining additional information 
and evidence; and of the responsibilities on both her part 
and VA's in developing the claim.  See July 2003 RO letter.  
Although appellant was not informed until the June 2004 SOC 
of the need to provide any evidence in her possession that 
supports the claim, she had previously informed the RO that 
she had no further evidence to submit.  See November 2003 
statement in support of claim.  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187; Kent 
v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  

The Board acknowledges that appellant was not notified of 
what evidence was needed to substantiate a claim for DIC 
under 38 U.S.C.A. § 1318 until after she initiated her 
appeal.  This is, at most, a technical defect that posed no 
prejudice to appellant, as she was later provided with such 
notice and was also given an opportunity to provide 
testimonial evidence during the appeal period.  See December 
2004 RO letter; May 2005 RO hearing transcript.  There is no 
indication that the notice issued after the initial 
adjudication has prevented appellant from providing evidence 
necessary to substantiate her DIC claim and/or affected the 
essential fairness of the adjudication of the claim, or that 
the record is incomplete due to VA action or inaction with 
respect to notification.  See Pelegrini, 18 Vet. App. at 120.  
The Board also finds no prejudice to the appellant in 
proceeding with the issuance of a final decision; since both 
claims are being denied, she has not been prejudiced by VA's 
failure to provide notice as to the effective date of any 
grant of DIC benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file.  The RO also informed appellant that it 
was giving her an opportunity to submit additional medical 
evidence regarding entitlement to service connection for the 
cause of the veteran's death.  See October and November 2003 
RO letters.  Appellant advised the RO that she had no further 
evidence to submit.  See November 2003 statement in support 
of claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

New and material evidence has not been received to reopen 
appellant's claim for service connection for the cause of the 
veteran's death.  The request to reopen this claim is denied.

DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


